NELSON, District Judge.
I decline to grant a preliminary injunction at this time. The suit was instituted in November, 1876, and, as appears from the papers before me upon this motion, is in preparation for final hearing at the next term, in December. The evidence of witnesses already taken before the master, has been used as affidavits to be considered in disposing of the motion, and I am asked to examine it with reference to the claim for this preliminary injunction in advance of presentation at the final hearing. I do not think, at this late day, after nearly a year has passed since the commencement of this suit, and it is about to be argued and submitted upon the merits, I am required, in the exercise of a sound discretion, to give complainants the preliminary relief asked.
The principal reason urged upon this application is, that a previous decision has been rendered in a suit in the second circuit sustaining the validity of the patent. This court has recognized the great weight to be given such a decision upon an application for an injunction, — American Middlings Purifier Co. v. Christian, [Case No. 307,] — but, inasmuch as it was rendered six months before the commencement of this suit, and the complainants here were parties thereto, and fully aware of the effect of such decision in their behalf, some more persuasive reason must be urged, which will account for this delay, until the case is now about to be submitted and considered upon the pleadings and all the evidence. The pecuniary condition of the defendant is not changed from what it was in March last, and cannot be considered now as a controlling reason for granting the injunction.
The complainants have leave to renew this *904application in case the suit is not heard at the next regular term.
NOTE, [from original report.] As to preliminary injunction against infringers of patents for invention: American Middlings Purifier Co. v. Atlantic Milling Co., [Case No. 305;] Same v. Christian, [Id. 307.]
Motion denied.